WiNslow, J.
The plaintiff’s claim is that the defendant is liable because it failed to furnish the deceased with a safe place in which to work. • It is plain, however, that this principle does not apply to the case. The evidence shows without dispute that this was a case where it was the duty of the deceased and his fellow laborers to prepare the place in which and the appliances with which they were to work. The master furnished suitable and safe materials for the purpose. The preparation of the skidway and the blocking thereof was a mere detail of the work of the gang to which the deceased belonged. If the skid which flew up was improperly placed or blocked by one of the other laborers in the gang, or if the first spar was prematurely moved, the fault was that of a co-employee, the risk of which was assumed by the deceased. Stutz v. Armour, 84 Wis. 623; Van den Heuvel v. Nat. F. Co. 84 Wis. 636; Peffer v. Cutler, 83 Wis. 281; Mielke v. C. & N. W. R. Co. 103 Wis. 1. This is decisive of the case, and renders unnecessary the consideration of any other questions.
By the Court.— Judgment affirmed.